                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
____________________________________
In re:                              )
                                    ) Chapter 11
M & G USA CORPORATION, et al.,1     )
                                    ) Case No. 17-12307 (BLS)
                  Debtors.          ) (Jointly Administered)
                                    ) Re: Docket Nos. 1813 and 1920
                                    ) Objection Deadline: October 3, 2018
                                    ) Hearing Date: Oct. 10, 2018 at 1:00 p.m.
____________________________________)

          JOINDER OF FAGIOLI, INC. TO THE OBJECTION OF THE
    CONSTRUCTION LIENHOLDER GROUP TO THE DISCLOSURE STATEMENT
                  FOR JOINT PLAN OF LIQUIDATION OF
             THE U.S. DEBTORS AND DEBTORS IN POSSESSION

         Fagioli, Inc. (“Fagioli”) by and through its undersigned counsel hereby joins (the

“Joinder”) in the Objection of the Construction Lienholder Group to the Disclosure Statement for

Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession filed by the

Construction Lienholder Group on October 3, 2018 [D.I. 1920] (“Construction Lienholder Group

Objection”)2. In support of this joinder, Fagioli states as follows:

         1.       On October 24, 2017, M&G Polymers USA, LLC, one of the above-captioned

debtors, filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. On

October 30, 2017 (the “Petition Date”), each of the other Debtors commenced chapter 11 cases

before this Court.




1
    The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
    numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
    Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
    Ghisolfi International S.à.r.l. (1270), M&G Chemicals, S.A. (1022), M&G Capital S.à.r.l. (7812), M & G USA
    Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062), and Indo American
    Investments Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite
    240, Houston, Texas 77067.
2
    Capitalized terms not defined herein have the same meaning given to them in the Construction Lienholder Group
    Objection.
       2.      On September 5, 2018, the Debtors filed the Disclosure Statement for Joint Plan

of Liquidation of the U.S. Debtors and Debtors in Possession [D.I. 1813] (the “Disclosure

Statement”)

       3.      Prior to the Petition Date, Fagioli and the Debtor Chemtex International, Inc.

executed that certain USA Downstream Master Service Agreement Effective as of November 21,

2014 (and collectively with the service orders, change orders, and other documents related

thereto, the “Fagioli MSA”).

       4.      Pursuant to the Fagioli MSA, Fagioli provided labor, equipment, and materials for

the construction of the Debtors’ vertically integrated PTA/PET manufacturing and processing

facility located in Corpus Christi, Texas. Fagioli also engaged subcontractors to perform and

furnish labor, services, and equipment relating to fulfilling its obligations under the Fagioli MSA.

       5.      On November 27, 2017, Fagioli filed its Notice of Perfection of Mechanic’s Lien

Pursuant to 11 U.S.C. §546(b)(2) [D.I. 263].

       6.      Furthermore, Fagioli also timely filed a Statement of Lien on February 15, 2018

which was assigned the claim number 349, and filed an amended Statement of Lien to correct a

typo on February 16, 2018 which was assigned the claim number 386.

       7.      Fagioli also recorded lien affidavits in the Nueces County real property records as

follows: 2017047809; 2017014713; 2017019779; 2017020266; 0217025180; 2017031083;

2017037485; 2017039288; and 2017041615.

       8.      As of the Petition Date, Fagioli holds a duly perfected secured mechanic’s and

materialman’s lien claim against the Debtors in the amount of $12,533,288.28 exclusive of

accruing interest and other charges including, but not limited to, attorneys fees.

       9.      Through this Joinder, Fagioli hereby joins in the arguments raised in the

Construction Lienholder Group Objection and expressly adopts, raises, and incorporates such

arguments therein, as if set forth herein. Fagioli reserves the right to supplement and join in any


                                                 2
other filings, and to present supplemental and further arguments at any hearing on the Disclosure

Statement.

        WHEREFORE, based on the foregoing, Fagioli respectfully requests that the Court deny

the Disclosure Statement unless and until (i) the Debtors revise the Disclosure Statement to

provide such information, as set forth in the Construction Lienholder Group Objection (and

incorporated herein by this Joinder), to the enable creditors to make an informed decision about

the Plan, (ii) require the entry of an Order approving the Reserve Motion consistent with the

settlement on the record at the hearing to consider the Corpus Christi Sale and the Reserve

Motion; (iii) revise the Plan so that it is confirmable; and (iv) grant to Fagioli such further relief

as is just and proper.




                                                  3
Dated: October 3, 2018

                         /s/ Lucian B. Murley
                         Mark Minuti (DE Bar No. 2659)
                         Lucian B. Murley (DE Bar No. 4892)
                         SAUL EWING ARNSTEIN & LEHR LLP
                         1201 N. Market Street, Suite 2300
                         P.O. Box 1266
                         Wilmington, DE 19899-1266
                         Telephone: (302) 421-6840
                         Facsimile: (302) 421-5873
                         mark.minuti@saul.com
                         luke.murley@saul.com

                               -and-

                         Andrew A. Pidgirsky
                         State Bar No. 24013331
                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                         24 Greenway Plaza, Suite 1400
                         Houston, TX 77046
                         (713) 659-6767
                         (713) 759-6830 (fax)
                         andrew.pidgirsky@lewisbrisbois.com

                         Richard Lauter
                         State Bar No. 6182859
                         Lewis Brisbois Bisgaard & Smith LLP
                         550 West Adams Street, Suite 300
                         Chicago, IL 60661
                         (312) 345-1718
                         (312) 345-1778 (fax)
                         richard.lauter@lewisbrisbois.com


                         COUNSEL FOR FAGIOLI, INC.




                          4
